Citation Nr: 1119224	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  04-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for gastritis, currently rated noncompensable.

2.  The propriety of the discontinuance of a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to April 2000.

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO reduced the disability rating for gastritis from 10 percent to 0 percent and discontinued entitlement to a TDIU, both effective April 1, 2004.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Boston, Massachusetts.

In September 2005, the Veteran testified before a Veterans Law Judge at the RO (Travel Board hearing).  A transcript of that hearing has been associated with her claims folder.

In May 2007, the Board remanded these matters for further development.

In July 2008, the Board denied the Veteran's appeal to restore a 10 percent rating for gastritis and remanded the claims for an increased rating for that disability and restoration of a TDIU for further development.

In February 2011, the Board sent the Veteran a letter informing her that the Veterans Law Judge who conducted the September 2005 Travel Board hearing was no longer employed at the Board, asked her to indicate whether she wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in a presumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  The Veteran failed to respond to the February 2011 letter.

Since the Veteran failed to respond to the letter, it is presumed that she does not want another hearing and the Board shall proceed to consider her appeal.  

The issue of entitlement to service connection for a gastrointestinal disability other than gastritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for gastritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not properly notified of the proposal to terminate her TDIU and the evidence was not clear and convincing that she was actually employable at the time the TDIU was terminated.


CONCLUSION OF LAW

The termination of the Veteran's TDIU was not warranted.   38 C.F.R. §§ 3.105(e) 3.343, 4.16 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In light of the Board's favorable decision in restoring a TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Where a reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  When in such a case the veteran is undergoing vocational rehabilitation, education, or training, the rating will not be reduced by reason thereof unless there is received evidence of marked improvement or recovery in physical or mental conditions or of employment progress, income earned, and prospects of economic rehabilitation, which demonstrated affirmatively the veteran's capacity to pursue the vocation or occupation for which the training is intended to qualify him or her, or unless the physical or mental demands of the course are obviously incompatible with total disability.  38 C.F.R. § 3.343(c)(1).

If a veteran with a TDIU begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, the veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the veteran maintains the occupation for a period of 12 consecutive months.  38 C.F.R. § 3.343(c)(2).

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Where VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, supra at 595.

The Veteran was granted a TDIU in a May 2000 rating decision, effective April 15, 2000.  At that time and ever since she has had the following service-connected disabilities:  migraine headaches, a lumbar sprain, a cervical spine strain, and NSAID induced gastritis.  

In an April 2003 rating decision, the RO, among other things, proposed to reduce the disability ratings for migraine headaches, a lumbar sprain, and gastritis.  At that time, the RO noted that such proposed reductions would result in a reduction of the Veteran's combined disability rating and that her entitlement to a TDIU would be re-examined.  A standard for entitlement to a TDIU was also set forth, namely that the evidence must show that the Veteran was unable to secure employment.  

In the January 2004 rating decision, the RO reduced the disability ratings for migraine headaches, a lumbar sprain, and gastritis and discontinued entitlement to a TDIU, all effective April 1, 2004.  The TDIU termination was based on the fact that the Veteran no longer met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) due to the rating reductions for migraine headaches, a lumbar sprain, and gastritis.  Furthermore, there was insufficient evidence that the Veteran was unable to secure or follow a substantially gainful occupation due to her service-connected disabilities and she had begun attending school.

The April 2003 rating decision informed the Veteran that a re-examination of her entitlement to a TDIU would be warranted if the proposed disability rating reductions for the identified service-connected disabilities occurred, however the decision did not specifically propose to terminate the TDIU at that time.  In other words, the April 2003 decision only notified the Veteran that continued entitlement to a TDIU would possibly be assessed in the future, but it did not actually propose to terminate the benefit.  Furthermore, the decision clearly did not set forth detailed reasons why the TDIU would be terminated.  Therefore, the April 2003 decision did not provide the proper notice of a proposed reduction of benefits pursuant to 38 C.F.R. § 3.105(e).

Even if the April 2003 rating decision did provide proper notice in accordance with 38 C.F.R. § 3.105(e), the termination of the Veteran's TDIU was still improper.  As an initial matter, although the Veteran no longer met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), a TDIU is still warranted in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).   

In order to terminate a TDIU, actual employability must be established by clear and convincing evidence.  38 C.F.R. § 3.343(c)(1).  However, the Veteran's TDIU was terminated because there was insufficient evidence that her service-connected disabilities precluded gainful employment.  In essence, the standard for termination of a TDIU was reversed.  Instead of requiring clear and convincing evidence before implementing the termination, it required that the current evidence prove her current entitlement.

It is clear from the evidence of record at the time of the January 2004 rating decision that there was not clear and convincing evidence that the Veteran was actually employable at that time.  A June 2002 VA outpatient consultation note reveals that she reported that she had been unemployed since her discharge from service, was in school studying early childhood education and had completed her first year, and wanted to work as a teacher's aide or substitute teacher when she completed her degree.  

There is no other evidence that the Veteran was employed at any time prior to the January 2004 rating decision.  While she remained in school during that period, she reported that she had difficulty due to, among other things, her service-connected headaches, and she ultimately dropped out of school without completing her degree due to medical problems.  

Although there is more recent evidence that the Veteran had at least brief periods of part time or full time employment and the Board is not addressing whether she is currently entitled to a TDIU, the fact remains that there was not clear and convincing evidence at time of the January 2004 rating decision that the Veteran was actually employable.  

The above cited court cases make clear that a TDIU termination cannot be justified on the basis of evidence obtained after the fact.  In the absence of evidence of actual employability at the time of the termination, termination of her TDIU was improper.

The termination of the Veteran's TDIU was not in accordance with applicable laws and regulations.  The termination was void ab initio, and the TDIU is restored.  


ORDER

The termination of a TDIU was improper and the TDIU is restored, effective April 1, 2004; the appeal is granted. 


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

A January 2010 VA examination report reveals that the Veteran had recently received treatment for gastrointestinal symptoms at the VA Medical Center in Charleston, South Carolina (VAMC Charleston).  Also, the examiner who conducted the examination made reference to a January 2010 VA gastroenterology note.  The VA treatment records in the Veteran's claims file are from the VA Medical Center in Columbus, Georgia (VAMC Columbus) dated from October 2001 to May 2004 and from the VA Medical Center in Boston, Massachusetts (VAMC Boston) dated from August 2004 to September 2005.  However, there are no VA treatment records from VAMC Charleston in the Veteran's claims file.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  As it appears that such records are related to treatment for gastrointestinal problems, they may be directly relevant to the claim for an increased rating for gastritis and VA has a duty to obtain any such relevant records. 38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for gastrointestinal problems from VAMC Columbus, VAMC Boston, and VAMC Charleston from September 2005 to the present and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this must also be documented in the claims file.

2.  If the newly obtained evidence suggests that there has been a change in the disability since the last VA examination, she should be afforded a new examination.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


